Case 2:20-cv-00136-NT Document 26 Filed 10/15/20 Page 1 of 10                         PageID #: 292




                                  UNITED STATES DISTRICT COURT
                                       DISTRICT OF MAINE



OLYMPIA HOTEL MANAGEMENT, LLC,
a Delaware limited liability company,

                              Plaintiff,
                                                           Civil Action No. 2:20-cv-00136-NT
          v.

THE BEND HOTEL DEVELOPMENT
COMPANY, LLC, an Illinois limited liability
company,

                              Defendant.



                          AMENDED COMPLAINT AND JURY DEMAND1


          Plaintiff Olympia Hotel Management, LLC (“Olympia”), by and through its attorneys,

states its Amended Complaint against Defendant The Bend Hotel Development Company, LLC

(“The Bend”) as follows.
                                                  PARTIES

          1.     Plaintiff Olympia Hotel Management, LLC is a Delaware limited liability

company. Its principal place of business is in Portland, Maine. Its sole member is The Olympia

Companies, LLC. The membership interests of The Olympia Companies, LLC are held by three

irrevocable trusts, each of which is organized under the laws of Maine. The trustee of each of

the three trusts is a citizen of Maine.



1
  Olympia files this Amended Complaint following the October 9, 2020, conference with the Court at
which the Court granted Olympia’s oral motion to amend the complaint to clarify the basis for the Court
to exercise subject matter jurisdiction pursuant to 28 U.S.C. § 1332. See ECF Docs. 24, 25. At the
October 9 conference, counsel for The Bend represented that The Bend was not contesting the underlying
facts concerning the Court’s diversity jurisdiction over this lawsuit.

12433875.2.1.1
Case 2:20-cv-00136-NT Document 26 Filed 10/15/20 Page 2 of 10                        PageID #: 293




          2.     Defendant The Bend Hotel Development Company, LLC is an Illinois limited

liability company. Its manager and principal financier is Daniel Michael Murphy, Jr.

(“Murphy”). The Bend maintains its principal place of business in East Moline, Illinois. None

of The Bend’s members are citizens of Maine. For instance, according to a complaint The Bend

recently filed in federal court in Illinois, The Bend’s members are citizens of Illinois. See N.D.

Ill. Case No. 1:20-cv-04636, ECF Doc. 1 (Aug. 6, 2020). That none of The Bend’s members are

citizens of Maine is consistent with the representations that agents of The Bend have made to

Olympia.

                                  JURISDICTION AND VENUE

          3.     The Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1332 because the amount in controversy exceeds $75,000, exclusive of interest and

costs, and there is complete diversity of citizenship between Plaintiff and Defendant.

          4.     Plaintiff Olympia Hotel Management, LLC is a limited liability company, the

member of which is a citizen of Maine for diversity purposes. Accordingly, Plaintiff is a citizen

only of Maine.

          5.     Defendant The Bend Hotel Development Company, LLC is a limited liability

company. The members of The Bend are citizens of Illinois for diversity purposes.

Accordingly, Defendant is a citizen only of Illinois.

          6.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                               FACTS

          7.     Olympia provides hotel management services for hotels around the country.

Olympia is an LLC within a family of entities controlled by The Olympia Companies, also




                                                   2
12433875.2.1.1
Case 2:20-cv-00136-NT Document 26 Filed 10/15/20 Page 3 of 10                       PageID #: 294




located in Portland, Maine, which provides an array of hotel design, development, marketing,

and management services.

          8.     The Bend is the owner of two Hyatt Hotels franchises located in East Moline,

Illinois. The franchises, which exist within the same physical structure, are known as Hyatt

House, an extended stay hotel, and Hyatt Place, a “select service” or traditional nightly stay hotel

(together, “the Hotel”). The Hotel opened in December 2018.

          9.     The Bend is one of at least two special purpose entities created, managed, and

ultimately controlled by Murphy for the purpose of developing and operating the Hotel on a

former industrial site in East Moline, Illinois. Another special purpose entity created, managed,

and ultimately controlled by Murphy to develop and operate the Hotel is Great River Property

Development Hotels, LLC (“Great River”), formerly known as River Eagle Hotels LLC.

                              Olympia is Hired to Operate the Hotel

          10.    In 2013, J. Paul Beitler, acting as an agent of Murphy, placed an unsolicited

telephone call to agents of Olympia working and present in Portland, Maine. Beitler represented

that he was responsible for obtaining permits, selecting consultants, and securing financing for

the yet-to-be-developed Hotel.

          11.    Beitler further represented that he was calling agents of Olympia at the

recommendation of Hyatt Hotels, which informed Beitler that Olympia would be able to assist in

developing and operating the Hotel.

          12.    During 2013 and early 2014, Olympia and Beitler negotiated an agreement under

which Olympia would operate and manage the Hotel once it was developed and began

operations. Over the course of the negotiations, Beitler and Murphy directed dozens of phone

calls and emails regarding the terms of the agreement to Olympia in Portland, Maine. At all

                                                  3
12433875.2.1.1
Case 2:20-cv-00136-NT Document 26 Filed 10/15/20 Page 4 of 10                     PageID #: 295




times during these negotiations, Beitler and Murphy knew Olympia and its agents were located

in Portland, Maine.

          13.    On May 9, 2014, as a product of the above-described negotiations, Olympia and

Great River executed two Hotel Management Agreement (“HMAs”), one each for Hyatt House

and Hyatt Place. True and correct copies of the HMAs are attached hereto as Exhibit A and

Exhibit B.

          14.    The portions of the HMAs relevant to this Complaint are identical. Under the

HMAs, Olympia was responsible for certain functions related to the management and operation

of the Hotel, including hiring and managing staff, advertising and promoting the Hotel,

managing finances, and maintaining facilities.

          15.    After the 2014 execution of the HMAs, Murphy enlisted Michael VanDeHeede

(“VanDeHeede”) to serve as his representative in interactions with Olympia. VanDeHeede

continues to function in this capacity.

          16.    VanDeHeede was convicted in 2013 in the U.S. District Court for the Central

District of Illinois of three counts of filing a false tax return. See Case No. 4:12-cr-40084-SLD-

JAG (C.D. Ill.).

          17.    In 2017, Great River and Olympia executed the First Amendment to each HMA.

Under the First Amendment, Great River assigned its interest in each HMA to The Bend (among

other changes). True and correct copies of the First Amendment to the HMAs are attached

hereto as Exhibit C and Exhibit D.

          18.    In connection with Olympia’s performance under the HMAs, agents of Great

River and subsequently The Bend directed dozens of phone calls and hundreds of emails to

Olympia in Portland, Maine over the course of several years. These phone calls and emails

                                                 4
12433875.2.1.1
Case 2:20-cv-00136-NT Document 26 Filed 10/15/20 Page 5 of 10                      PageID #: 296




discussed an array of topics related to the future staffing and operation of the Hotel, and other

matters pertaining to Olympia’s performance under the HMAs.

          19.    With Great River’s and The Bend’s knowledge and ongoing and continuous

participation, and to their benefit, Olympia’s management team performed Olympia’s executive

management responsibilities under the HMAs from Olympia’s headquarters in Portland, Maine,

over the course of several years. These responsibilities included overall oversight and

management of the Hotel’s on-site General Manager.

          20.    Pursuant to the HMAs, Olympia managed the Hotel’s accounting and reporting

functions from Portland, Maine. Olympia controlled and administered the Operating Account

described below from Portland, Maine. Olympia managed the Hotel’s annual budgeting process

from Portland, Maine. Olympia also engaged in revenue management, financial reporting,

payroll and benefits processing and management, bank account management and reconciliation,

and accounts payable management from Portland, Maine. Olympia engaged in these activities

with the knowledge and ongoing and continuous participation of Great River and The Bend.

          21.    Pursuant to the HMAs, Olympia managed the Hotel’s insurance design,

placement, and policy management from Portland, Maine. It handled insurance claims

management and processing from Portland, Maine. Olympia engaged in these activities with the

knowledge and ongoing and continuous participation of Great River and The Bend.

          22.    Pursuant to the HMAs, Olympia developed and managed the Hotel’s marketing

plan from Portland, Maine. Olympia managed relationships with the Hotel’s national accounts

from Portland, Maine. Olympia also made booking decisions for its key customer and booking

categories from Portland, Maine. Olympia engaged in these activities with the knowledge and

ongoing and continuous participation of Great River and The Bend.

                                                 5
12433875.2.1.1
Case 2:20-cv-00136-NT Document 26 Filed 10/15/20 Page 6 of 10                     PageID #: 297




          23.    Pursuant to the HMAs, Olympia managed the Hotel’s human resources, including

performance management, from Portland, Maine. Olympia also oversaw the Hotel’s information

technology from Portland, Maine by managing a third-party vendor also located in Portland,

Maine that provided the Hotel’s IT services. Olympia engaged in these activities with the

knowledge and ongoing and continuous participation of Great River and The Bend.

                                Relevant Provisions of the HMAs

          24.    Section 3.1 of the HMAs grants Olympia the authority to create one or more

accounts (an “Operating Account”) to effect the financial management of the Hotel. Under the

HMAs, Olympia is to deposit all revenues from the operation of the Hotel into the Operating

Account and pay all Hotel expenses out of the Operating Account. The HMAs require the

Operating Account maintain a minimum working capital balance of $150,000.

          25.    Section 3.3 of the HMAs obligated Great River, and later The Bend, to fund all of

the Hotel’s obligations.

          26.    Section 5.2 of the HMAs provides Olympia the right to terminate the HMAs.

Under Section 5.2, Olympia may terminate the HMAs if The Bend defaults in the payment of

any amount required to be paid to Olympia or to the Operating Account, and such default

continues for more than ten (10) days after receipt by The Bend of written notice of such default

from Olympia.

          27.    Section 4.2 of the HMAs provides for a Termination Fee. In the event Olympia

terminates the HMAs pursuant to Section 5.2, and such termination occurs in the period between

12 and 24 months after the Hotel opens, The Bend shall pay Olympia a Termination Fee of

$150,000 under each HMA.




                                                 6
12433875.2.1.1
Case 2:20-cv-00136-NT Document 26 Filed 10/15/20 Page 7 of 10                       PageID #: 298




                                The Bend’s Violations of the HMAs

          28.    The Hotel opened in December 2018 and Olympia thereafter properly performed

all of its obligations under the HMAs.

          29.    Within months after the Hotel opened, The Bend began to fail to maintain the

minimum working capital balance of $150,000 in the Operating Account. Beginning in mid-

2019, Olympia repeatedly notified The Bend in writing of these failures to meet the required

minimum working capital balance.

          30.    In early 2020, the shortfall in the working capital balance in the Operating

Account became chronic and severe.

          31.    On March 16, 2020, Olympia formally notified The Bend in writing of its default

under the HMAs for failure to maintain an adequate minimum working capital balance in the

Operating Account. Olympia informed The Bend that it had 10 days to cure this default before

Olympia was entitled to terminate the HMAs.

          32.    The Bend did not cure the insufficient working capital balance in the Operating

Account.

          33.    Accordingly, on April 10, 2020—well after The Bend’s 10-day cure period had

expired—Olympia formally notified The Bend in writing that it was terminating the HMAs.

          34.    In a letter dated April 16, 2020, counsel for The Bend denied that Olympia was

entitled to terminate the HMAs and refused to pay Olympia the Termination Fee of $150,000 due

under each HMA (i.e., a total of $300,000).

          35.    To date, The Bend has failed to pay Olympia the $300,000 in Termination Fees to

which Olympia is entitled under the HMAs and has denied any obligation to do so.




                                                  7
12433875.2.1.1
Case 2:20-cv-00136-NT Document 26 Filed 10/15/20 Page 8 of 10                       PageID #: 299




                           COUNT I: DECLARATORY JUDGMENT

          36.    Olympia incorporates by reference the allegations in Paragraphs 1 through 35

above.

          37.    Olympia seeks a declaratory judgment against The Bend pursuant to 28 U.S.C.

§§ 2201-2202 and Federal Rule of Civil Procedure 57.

          38.    An actual, present, and justiciable controversy exists between Olympia and The

Bend with respect to their respective rights under the HMAs, including Olympia’s right to

terminate the HMAs and collect the $150,000 Termination Fee due under each HMA.

          39.    Olympia properly terminated the HMAs following The Bend’s uncured defaults

and is entitled to receive the Termination Fee due under each HMAs. The Bend denies Olympia

properly terminated the HMAs and its obligation to pay any Termination Fee.

          40.    Accordingly, Olympia is entitled to a declaration (a) that it properly terminated

under the HMAs and (b) that The Bend must pay Olympia $300,000 in Termination Fees.

                             COUNT II: BREACH OF CONTRACT

          41.    Olympia incorporates by reference the allegations in Paragraphs 1 through 40

above.

          42.    The HMAs constitute valid and enforceable contracts between Olympia and The

Bend.

          43.    Olympia at all times properly performed its material obligations under the HMAs.

          44.    The Bend breached the HMAs by refusing to pay Olympia the Termination Fee of

$150,000 due under each HMA and denying its obligation to do so.

          45.    Olympia has suffered damages as a result of The Bend’s breach.




                                                  8
12433875.2.1.1
Case 2:20-cv-00136-NT Document 26 Filed 10/15/20 Page 9 of 10                       PageID #: 300




                                 DEMAND FOR TRIAL BY JURY

          Olympia hereby demands a trial by jury of all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that this Court:

          A. Declare that Plaintiff properly terminated the HMAs;

          B. Declare that Defendant must pay Plaintiff $300,000 in Termination Fees;

          C. Enter judgment against Defendant in an amount to be determined at trial; and

          D. Grant Plaintiff such other and further relief as the Court may deem appropriate.



Dated: October 15, 2020
                                                       Respectfully submitted,

                                                       /s/ Nolan L. Reichl
                                                       Nolan L. Reichl
                                                       Kyle M. Noonan
                                                       PIERCE ATWOOD LLP
                                                       Merrill’s Wharf
                                                       254 Commercial Street
                                                       Portland, ME 04101
                                                       Tel: 207.791.1100
                                                       nreichl@pierceatwood.com
                                                       knoonan@pierceatwood.com

                                                       Attorneys for Plaintiff Olympia Hotel
                                                       Management, LLC




                                                   9
12433875.2.1.1
Case 2:20-cv-00136-NT Document 26 Filed 10/15/20 Page 10 of 10                   PageID #: 301




                                   CERTIFICATE OF SERVICE

        I hereby certify that on the date indicated below I caused a copy of the foregoing
document to be filed with the Court’s ECF filing system, which will cause an electronic notice to
be sent to counsel of record.

Dated: October 15, 2020



                                                    /s/ Nolan L. Reichl
                                                    Nolan L. Reichl
                                                    PIERCE ATWOOD LLP
                                                    Merrill’s Wharf
                                                    254 Commercial Street
                                                    Portland, ME 04101
                                                    Tel: 207.791.1100
                                                    nreichl@pierceatwood.com

                                                    Attorney for Plaintiff Olympia Hotel
                                                    Management LLC




                                               10
12433875.2.1.1
